Title: From Alexander Hamilton to William Rawle, 20 January 1794
From: Hamilton, Alexander
To: Rawle, William



Treasury DepartmentJanuary 20th, 1794
Sir

In answer to your letter of the 18th. instant, received this day, I observe, that I wish it to be considered whether a proceeding cannot be instituted in some Court of the United States on behalf of the United States in the nature of a Bill of Interpleader, bringing all the parties interested before the Court to contest their respective rights and consequently the validity of the attachment. It would seem to me that this course can be pursued, and if it can I should prefer it, because it will not leave it in the option of the parties to procrastinate as they please. And if even (by means of a perpetual injunction) it should not have the effect of arresting the progress of a suit pending upon attachment in a State Court, it would at least establish a rule for the Government of the Treasury; and the suits upon attachment could afterwards be carried into the Federal Courts for ultimate determination; proper pleas having been interposed in the State Courts as a basis of an appeal or writ of Error.
I request to know what impediments, if any lie in the way of the proceeding I have intimated.
An application to the Court by motion would not answer the purpose of the Treasury.
With great consideration & esteem   I am Sir   Your Obedt. servant

Alexander Hamilton
William Rawle Esquire

